Citation Nr: 1734133	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected pes planus with plantar fasciitis. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected pes planus with plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1994 to July 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the file was subsequently transferred to the RO in Roanoke, VA. 

The Veteran testified at a September 2016 hearing in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's left hip disability is proximately due service-connected pes planus with plantar fasciitis.

2.  The Veteran's right hip disability is proximately due to service-connected pes planus with plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip condition have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for right hip condition have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014). To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Facts and Analysis

The Veteran does not contend that his hip disabilities were directly incurred in service and his service treatment records (STRs) do not show an in-service incurrence or aggravation of a disease or injury in-service to either of his hips.  Instead, he contends that the hip disabilities resulted from his service connected foot disabilities.
The Veteran was service connected for pes planus and initially given a non-compensable rating, effective July 7, 1998.  The disability rating was increased to 30 percent, effective July 21, 2010 and the rating was increased once more to 50 percent, effective December 30, 2015.  
In a QTC Medical services examination for VA in September 2011, the examiner noted that the Veteran had been diagnosed with bilateral hip strain in 2002.  The current examination included X-ray findings of sclerotic changes in the left hip.  VA treatment records from April 2014, show a diagnosis of bilateral hip degenerative changes.  As the Veteran has a diagnosis for both his left and right hip disabilities, the first element of service connection is met.  38 C.F.R. § 3.310. 
The second element of secondary service connection is satisfied, because the Veteran has been service-connected for pes planus with plantar fasciitis since 1998. 
The Veteran contends that his foot disabilities caused an abnormal posture that led to the hip disabilities.  He has consistently reported pain in his hips since filing the claim in October 2010.  In a statement from November 2014, the Veteran explained that it appeared his hips were affected by his service connected disability, because they were affected his ability to stand up, walk, and run, and that over time, he had adjusted his standing, walking, and running by putting more of his body weight on the outside of his feet in order to minimize his pain.  He stated that overcompensating for the over pronation caused by flat feet had altered his gait, thereby causing strain in both hips. 

VA treatment records from December 2010 show that the Veteran's treating physician at the time recommended new customized orthotics in order to attempt to alleviate hip pain, among other things.  In a December 2011 opinion, a chiropractor at the Armstrong Chiropractic Center concluded that a problem with the Veteran's over pronation (from his service connected flat feet) made his gait cycle imbalanced causing unnecessary strain on other parts of his body, including the hips.  The chiropractor explained the Veteran's body had over compensated from the lack of stability in his feet.  

The September 2011 examination includes a finding of an abnormal gait that the examiner attributed to leg pain.  The examiner concluded that was less likely than not that the bilateral hip disability was related to the service connected foot disability.  The complete rationale was that there was "no pathophysiologic relationship between the two entities;" there was no separation examination; and the Veteran had obesity that was a significant contributing factor to the lower extremity conditions.

In a November 2014, report, a private podiatrist stated that the closed kinetic chain biomechanics combined with the Veteran's flatfoot condition could lead to hip symptoms and pathology.  Finally, in June 2016, a chiropractor from Wardell Orthopedics opined that there was a high possibility that the Veteran's abnormal gait pattern and the abnormal pattern in the Veteran's feet over a long period of time "could definitely" cause symptomatology up the kinetic chain to the Veteran's hips.  The doctor elaborated that an abnormality in the Veteran's feet would most surely cause an exacerbation of any dysfunction in the hips. 

The Veteran has a current bilateral hip disability; and multiple private medical opinions supporting his contentions that service connected pes planus was a causative factor.  The negative VA opinion does not include a rationale for finding that there was no pathophysiologic relationship between the hip disabilities and the pes planus; while the private opinions include theories as to how there could be such a relationship.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for both a left and right hip disabilities, as secondary to a service-connected pes planus (flat feet) with plantar fasciitis is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is granted

Service connection for a right hip disability is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


